EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Octavio DaCosta on 5/21/2021.

The application has been amended as follows: 
1. (Currently Amended)  A method for deferring a switchback, comprising:
sending, by a first network device responsive to restoring a connection to a second network device, a query packet to [[a]]the second network device to trigger the second network device to detect whether a route between the second network device to a destination device is available to enable the first network device to defer switchback from a secondary route to a primary route until the primary route is available, 
wherein the second network device is a primary network device on the primary route from the first network device to the destination device, 
wherein a third network device is a secondary network device on the secondary route from the first network device to the destination device,
wherein the second network device is a next hop on the primary route and the third network device is a next hop on the secondary route, and
wherein the first network device switches to the secondary route to the destination device using the third network device instead of the second network device responsive to a failure of the second network device; 
receiving, by the first network device, a query response packet from the second network device; and
the secondary route to [[a]]the primary routeresponsive to the query response packet indicating 

2. (Currently Amended)  The method of claim 1, wherein the connection comprises a traffic engineering (TE) tunnel connection to the second network device

3. (Previously Presented)  The method of claim 1, wherein switching back from the secondary route to the primary route, comprises:
creating, by the first network device, a forwarding entry of the primary route;
activating, by the first network device, the forwarding entry; and
forwarding, by the first network device, a data packet to the second network device using the forwarding entry.

4. (Previously Presented)  The method of claim 1, further comprising generating, by the first network device, a forwarding entry of the primary route before sending the query packet to the second network device, wherein switching back from the secondary route to the primary route comprises:
activating, by the first network device, the forwarding entry; and
forwarding, by the first network device, a data packet to the second network device using the forwarding entry.

5. (Previously Presented)  The method of claim 1, wherein the first network device is a network provider edge (NPE) device or a provider edge (PE) device, and wherein the second network device and the third network device are superstratum provider edge (SPE) devices or NPE devices.

6. (Currently Amended)  A method for deferring a switchback, comprising:
receiving, by a second network device, a query packet from a first network device responsive to restoring a connection with the first network device, wherein the second network device is a primary network device;
detecting, by the second network device responsive to receiving the query packet, whether a route from the second network device to a destination device is available to enable the first network device to defer switchback from a secondary route to a primary route until the primary route is available, 
wherein the second network device is a primary network device on the primary route from the first network device to the destination device, 
wherein a third network device is a secondary network device on the secondary route from the first network device to the destination device, 
wherein the second network device is a next hop on the primary route and the third network device is a next hop on the secondary route, and
wherein the first network device switches to the secondary route to the destination device using the third network device instead of the second network device responsive to a failure of the second network device; and
sending, by the second network device, a query response packet to the first network device when the route from the second network device to the destination device is available, wherein the query response packet indicates availability of the route between the second network device and the destination device, and wherein the query response packet is configured to trigger the first network device to switch back from [[a]]the secondary route to [[a]]the primary route


querying, by the second network device, whether a backup of an Address Resolution Protocol (ARP) table from the third network device is completed; and
querying, by the second network device, whether an ARP entry corresponding to [[the]] an Internet Protocol (IP) address of the destination device exists in the backup ARP table when the second network device completes the backup of the ARP table from the third network device.

8. (Currently Amended)  The method of claim 6, wherein detecting whether the route from the second network device to the destination device is available comprises:
generating, by the second network device, an Address Resolution Protocol (ARP) table using a preset ARP configuration file; and
querying, by the second network device, whether an ARP entry corresponding to [[the]] an Internet Protocol (IP) address of the destination device exists in the ARP table.

9. (Previously Presented)  The method of claim 7, further comprising detecting, by the second network device, whether a pseudo wire (PW) from the second network device to a fourth network device is available when the ARP entry corresponding to the IP address of the destination device exists, wherein the fourth network device is connected to the destination device.

10. (Previously Presented)  The method of claim 7, further comprising detecting, by the second network device, whether a protection pseudo wire (PW) from the second network device to the third network device is available when the ARP entry corresponding to the IP address of the destination device exists, wherein the protection PW is an inter-chassis backup (ICB) PW or a dual-node interconnection (DNI) PW.

11. (Currently Amended)  A first network device for deferring a switchback, comprising:
a processor;
, responsive to restoring a connection to a second network device, a query packet to [[a]]the second network device to trigger the second network device to detect whether a route between the second network device to a destination device is available to enable the first network device to defer switchback from a secondary route to a primary route until the primary route is available, 
wherein the second network device is a primary network device on the primary route from the first network device to the destination device, 
wherein a third network device is a secondary network device on the secondary route from the first network device to the destination device,
wherein the second network device is a next hop on the primary route and the third network device is a next hop on the secondary route, and
wherein the first network device switches to the secondary route to the destination device using the third network device instead of the second network device responsive to a failure of the second network device;
a receiver coupled to the processor and configured to: 
receive a query response packet from the second network device; and 
send the query response packet to the processor, 
wherein the processor is configured to: 
generate the query packet;
send the query packet to the transmitter; and
switch back from [[a]]the secondary route to [[a]]the primary route after the receiver receives the query response packet from the second network device, wherein the query response packet indicates availability of the route between the second network device and the destination device

12. (Currently Amended)  The first network device of claim 11, wherein the connection comprises a traffic engineering (TE) tunnel connection to the second network device

13. (Previously Presented)  The first network device of claim 11, wherein when switching back from the secondary route to the primary route, the processor is further configured to:
create a forwarding entry of the primary route;
activate the forwarding entry; and
forward a data packet to the second network device using the forwarding entry.

14. (Previously Presented)  The first network device of claim 11, wherein the processor is further configured to generate a forwarding entry of the primary route, and wherein when switching back from the secondary route to the primary route, the processor is further configured to:
activate the forwarding entry; and
forward a data packet to the second network device using the forwarding entry.

15. (Previously Presented)  The first network device of claim 11, wherein the first network device is a network provider edge (NPE) device or a provider edge (PE) device, and wherein the second network device and the third network device are superstratum provider edge (SPE) devices or NPE devices.

16. (Currently Amended)  A second network device for deferring a switchback, comprising:
a processor;
a receiver coupled to the processor and configured to: 
responsive to restoring a connection with the first network device; and 
send the query packet to the processor, wherein the second network device is a primary network device,
wherein the processor is configured to detect, responsive to receiving the query packet, whether a route from the second network device to a destination device is available to enable the first network device to defer switchback from a secondary route to a primary route until the primary route is available, 
wherein the second network device is a primary network device on the primary route from the first network device to the destination device, 
wherein a third network device is a secondary network device on the secondary route from the first network device to the destination device,
wherein the second network device is a next hop on the primary route and the third network device is a next hop on the secondary route, and
wherein the first network device switches to the secondary route to the destination device using the third network device instead of the second network device responsive to a failure of the second network device; and
a transmitter coupled to the processor and configured to send a query response packet to the first network device when the route from the second network device to the destination device is available, wherein the query response packet indicates availability of the route between the second network device and the destination device, and wherein the query response packet is configured to trigger the first network device to switch back from [[a]]the secondary route to [[a]]the primary route


query whether a backup of an Address Resolution Protocol (ARP) table from the third network device is completed; and
query whether an ARP entry corresponding to [[the]] an Internet Protocol (IP) address of the destination device exists in the backup ARP table when the second network device completes the backup of the ARP table from the third network device.

18. (Currently Amended)  The second network device of claim 16, wherein when detecting whether the route from the second network device to the destination device is available, the processor is further configured to:
generate an Address Resolution Protocol (ARP) table using a preset ARP configuration file; and
query whether an ARP entry corresponding to [[the]] an Internet Protocol (IP) address of the destination device exists in the ARP table.

19. (Previously Presented)  The second network device of claim 17, wherein the processor is configured to detect whether a pseudo wire (PW) from the second network device to a fourth network device is available when the ARP entry corresponding to the IP address of the destination device exists, and wherein the fourth network device is connected to the destination device.

20. (Currently Amended)  A second network device for deferring a switchback, wherein the second network device comprises:
a transceiver configured to receive and send data information for establishing a primary route [[to]]from a first network device to a destination device;
a processor coupled to the transceiver and configured to: 

wherein the association information indicates that the second network device is a next-hop device of the primary route [[on]]from the first network device, [[and]] 
wherein a destination address of the primary route is the IP address of the destination device, 
wherein the second network device is a primary network device on the primary route, 
wherein a third network device is a secondary network device on a secondary route from the first network device to the destination device, 
wherein the third network device is a next hop on the secondary route, and
wherein the first network device switches to the secondary route to the destination device using the third network device instead of the second network device responsive to a failure of the second network device; 
obtain a restored Address Resolution Protocol (ARP) table; 
query the restored ARP table; 
obtain the IP address of the destination device in an ARP entry, wherein the IP address of the destination device identifies the destination device; 
query whether a route to the destination device is available; 
obtain, from the association information, the identity of the first network device corresponding to the IP address of the destination device when the route from the second network device to the destination device is available;  
establish, via the transceiver, a primary route to the first network device; and 
transmit a message, via the transceiver, to trigger the first network device to switch back from [[a]]the secondary route to the primary route, and wherein the message indicates availability of the primary route between the second network device and the destination device


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 6, 11, 16, and 20, each of the instant claims presents for the deferring of a switchback, where a connection is restored between the first network device (source) and the second network device (intermediate device along a primary route), then the first network device causes the second network device to detect if the route between the second network device and the destination is available, then the first network device switches back to the second network device responsive to a response that the route is available.  Meanwhile, the prior art of record (Singal in view of Nadeu, as applied in the Office Action mailed 8/3/2020) provides a different process for deferring a switchback, where no connection is established to the primary NE until the route is available (Singal: Figure 8).  Further, no other prior art of record fairly teaches or suggests the invention in as much detail as required by the instant claims, as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144.  The examiner can normally be reached on Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444